Citation Nr: 0517983	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 50 percent for 
chronic headaches due to closed head injury.  

3.  Entitlement to an evaluation in excess of 40 percent for 
duodenal ulcer.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a posterior scalp scar as a residual of a shell fragment 
wound.  

5.  Entitlement to an evaluation in excess of 10 percent for 
scar of the right thumb. 

6.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

7.  Entitlement to a compensable evaluation for a scar of the 
left upper arm.  

8.  Entitlement to a compensable evaluation for a ruptured 
left tympanic membrane.  

9.  Entitlement to service connection for arthritis of the 
left elbow and both knees.  

10.  Entitlement to an effective date earlier than February 
20, 1996, for a 70 percent evaluation for PTSD.  

11.  Entitlement to an effective date earlier than April 3, 
1998, for a 50 percent evaluation for chronic headaches due 
to closed head injury.  

12.  Entitlement to an effective date earlier than July 1, 
1997, for the grant of a total disability evaluation based 
upon individual unemployability.  

13.  Whether the November 2003 rating decision, which 
assigned an effective date of August 12, 1996, for the grant 
of service connection for left ear hearing loss, was clearly 
and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The appellant disagreed and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant had asked for a hearing before a Veterans Law 
Judge.  A letter from the Board notified the appellant of the 
hearing scheduled for June 28, 2005, at the Board's offices.  
By a June 2005 response, the appellant asked that the hearing 
be postponed due to transportation and financial 
considerations, and that the hearing "be rescheduled to my 
local VA Regional Office."  This statement is an outstanding 
request for a Travel Board hearing.  Accordingly, the case is 
remanded for the following action:  

Schedule the appellant for a Travel Board 
hearing, to be held at the RO in 
Montgomery, Alabama, before a Veterans 
Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



